MATERIALS FOR LITHIUM-ION ELECTROCHEMICAL CELLS AND METHODS OF MAKING AND USING SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 and March 17, 2021 are being considered by the examiner.

Claim Objections
Claims 5-8 and 11 are objected to because of the following:
The “between 20 and 90 wt.%” recited in claim 5 does appear to be “between 20 wt.% and 90 wt.%”. The similar issues apply to claims 6-8 and 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the abbreviations (CTFE, VDF, and HFP).  There are insufficient antecedent base for these abbreviations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20100129704 A1, hereafter Luo).
Regarding claim 1, Luo teaches a negative electrode material (e.g., [0009]) comprising:
a silicon containing material (e.g., [0009]); and
a composition (“binder”, [0009]) comprising (i) a first (co)polymer ([0009] and [0013]: “first polymer”) derived from polymerization of two or more monomers comprising tetrafluoroethylene, hexafluoropylene, vinylidene fluoride, etc. ([0013]); and (ii) a second (co)polymer derived from polymerization of monomers comprising acrylic acid (Table 1: Example 3, “second polymer”, “acrylic acid”). Although acrylic acid is different from (meth)acrylic acid, they are homologs. It has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).   See MPEP 2144.09.
Regarding claim 8, Luo teaches the negative electrode material of claim 1, and further discloses that the first (co)polymer is preferably about 30%-60% of the total weight of the binder, and the second (co)polymer is preferably about 30%-60% of the total weight of the binder ([0022]). As such, the first (co)polymer is present in the composition in an amount of between about 33% and about 67% (≈ 30%/(30+60)% ~ 60%/(30+60)%), based on the total weight of the first and second (co)polymers in the composition. The range of about 33% to prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 9, Luo teaches the negative electrode material of claim 1, and further discloses that the second (co)polymer has a molecular weight is about 200,000 (Example 3: [0046] and Table 1), reading on less than 1000 kD as instantly claimed.
Regarding claim 11, Luo teaches a negative electrode material of claim 1, wherein the composition is present in the negative electrode material in an amount of 8-12.5 parts by weight, based on 100 parts by weight of the negative electrode material ([0025]). The range of 8-12.5 parts overlaps that of from 1 wt% to 20 wt% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 12, Luo teaches a negative electrode material of claim 1, wherein the composition is uniformly dispersed throughout the negative electrode material (“uniformly”, [0041]).
Regarding claim 13, Luo teaches a negative electrode comprising:
the negative electrode material according to claim 1 and a current collector ([0009]).
Regarding claim 14, Luo teaches an electrochemical cell (“a lithium ion battery”, [0031]) comprising:
the negative electrode of claim 13 ([0031]), a positive electrode comprising a positive electrode composition comprising lithium (e.g., LixFeyM1-yPO4, see [0032]), and an electrolyte comprising lithium (e.g., LiPF6, [0033]).
claim 16, Luo teaches a method (See at least [0031]-[0034]) of making an electrochemical cell, the method comprising:
providing a positive electrode comprising a positive electrode composition comprising lithium (e.g., LixFeyM1-yPO4, see [0032]);
providing a negative electrode according to claim 13 ([0030]-[0031], [0009]);
providing an electrolyte comprising lithium (e.g., LiPF6, [0033]); and
incorporating the positive electrode, negative electrode, and the electrolyte into an electrochemical cell ([0034], [0031]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, as applied to claim 1 above, and further in view of Shimamura et al. (US 6090505, hereafter Shimamura).
Regarding claim 2, Luo teaches the negative electrode material of claim 1, but is silent to the silicon containing material having a volumetric capacity greater than 1000 mAh/ml. However, Shimamura discloses that a negative electrode material comprising a silicon containing material has a volumetric capacity greater than 1000 mAh/cm3 (See, e.g., silicon-containing negative electrode materials in, Table 2B; col. 8, lines 6-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the negative electrode material of Luo such that the silicon containing material has a volumetric capacity greater than 1000 mAh/ml as taught by Shimamura, since the higher capacity is desirable for developing mobile electronic devices ([0003], Luo).
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo, as applied to claim 1 above, and further in view of Figgemeier et al. (US 20160111718 A1, hereafter Figgemeier).
claim 3, Luo teaches the negative electrode material of claim 1, but does not specifically discloses the silicon containing material comprises an alloy material as instantly claimed. Figgemeier discloses a negative electrode material comprises an alloy material, represented by the formula SixMyCz, wherein x+y+z=100%, x>2y+z, each of x, y and z is greater than zero, and M can be, for example, iron ([0026]). Further, electrochemical cells made with this kind of negative electrode materials “showed reduced fade than similar cells containing conventional negative electrodes and reduced volume expansion after multiple cycles” ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the silicon containing material in the negative electrode material of Luo such that the silicon containing material comprises an alloy material comprises particles having the formula SixMyCz, wherein x+y+z=100%, x>2y+z, each of x, y and z is greater than zero, and M is iron. This is advantageous to an electrochemical cell made with the negative electrode material comprising the alloy material, and would provide the electrochemical cell with “reduced fade than similar cells containing conventional negative electrodes and reduced volume expansion after multiple cycles” ([0039], Figgemeier).
Regarding claim 4, Luo in view of Figgemeier teaches the negative electrode material of claim 3, and further teaches the alloy material comprises “from about 60 to 80 atomic percent silicon, from about 5 to about 20 atomic percent iron, and from about 5 to about 15 atomic percent carbon”. The said ranges overlap the instantly claimed ranges of 65% ≤ x ≤ 85%, 5% ≤ y ≤ 20%, and 5% ≤ z ≤ 15%, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 5, Luo teaches the negative electrode material of claim 1, but is silent to the negative electrode material comprising graphite in an amount of between 20% and 90% by weight based on the total weight of the negative electrode material. However, Figgemeier discloses 28 wt% graphite ([0068]) is included in a negative electrode material for facilitating electron transfer from the powdered material to a current collector ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included 28 wt% graphite in the negative electrode material of Luo, as taught by Figgemeier, in order to facilitating electron transfer from the powdered material to a current collector ([0032], Figgemeier). 28 wt% reads on the claimed range of “between 20 and 90 wt%”.
Regarding claim 15, Luo teaches the electrochemical cell according to claim 14, but is silent to an electronic device as claimed. However, Figgemeier discloses an electronic device comprising an electrochemical cell ([0040]), wherein the electronic device includes portable computers, mobile telephones, vehicles, etc. ([0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Luo such that the electrochemical cell is used in an electronic device such as a portable computer, a mobile telephone, or a vehicle, in order to powder the said electronic device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, as applied to claim 1 above, and further in view of Koh et al. (WO 2011002097 A1, whose English machine translation is being used in this Office action for citation purposes, hereafter Koh).
Regarding claim 6, Luo teaches the negative electrode material of claim 1, but does not specifically discloses the amounts of various monomeric units as instantly claimed. However, Koh discloses that a binder represented by (VDF)m(TFE)n(HFP)l, wherein VDF is a structural unit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Luo to use a binder represented by (VDF)m(TFE)n(HFP)l, wherein 0.45 ≤ m <1, 0 ≤ n ≤ 0.5, and 0 ≤ l ≤ 0.1, as the first (co)polymer of Luo, in order to achieve the above-stated advantages such as “resistance to swelling to an electrolytic solution” (4th para., page 3/17, Koh) and “is capable of improving the flexibility of the electrode without compromising the stability or cell characteristics” (Abstract, Koh).
The above molar ratios of m, n and l overlap the instantly claimed ranges of from 25% to 80% of vinylidene fluoride derived monomeric units, from 35% to 80% of tetrafluoroethylene derived monomeric units, and from 0% to 22% of hexfluoropropylene derived monomeric units, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, as applied to claim 1 above, and further in view of Yeou et al. (US 20150200399 A1, hereafter Yeou).
Regarding claim 7, Luo teaches the negative electrode material of claim 1, but does not discloses the amounts of various monomeric units as specified in the instant claim. However, Yeou discloses that a lithium battery includes a binder composition, in which a (co)polymer 
The above-mentioned molar ratios of 50% or more for the VDF monomeric unit and 50% or less for the CTFE monomeric unit overlap the instantly claimed molar ranges of from 1% to 75% for the VDF derived monomeric units and from 2% to 95% for the CTFE derived monomeric units, respectively.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, as applied to claim 1 above, and further in view of Guo et al. (CN 105633411 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Guo).
Regarding claim 10, Luo teaches the negative electrode material of claim 1, but fails to teach the specific amount of lithium (meth)acrylate as instantly claimed. However, Guo discloses a composite binder used in a negative electrode material comprises a main binder and a matched binder, wherein the main binder is partially lithium-neutralized polyacrylic acid 1-xLix, wherein x represents a neutralization degree and is preferably between 0.2 and 0.8. Since the molecular weight of lithium acrylate is approximately 78.03 g/mol, and the molecular weight of acrylic acid is approximately 72.06 g/mol, 100 mols of PAAH1-xLix, contains 1560.6 grams of lithium acrylate and 5764.8 grams of acrylic acid (when x=2) or 6242.4 grams of lithium acrylate and 1441.2 grams of acrylic acid (when x=0.8). The main binder is therefore contains approximately between 21 wt% and 81 wt% of lithium acrylate by total weight of lithium acrylate and acrylic acid in the main binder (co)polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified the second (co)polymer in the negative electrode material of Luo such that lithium (meth)acrylate derived monomeric units are present in the second (co)polymer in an amount of between 21 wt% and 81 wt%, based on the total weight of lithium (meth)acrylate derived monomeric units and acrylic acid derived monomeric units in the second (co)polymer, as taught by Guo, in order to provide a binder that has superior binding performance (such as dispersibility, mechanical property and processability, see Abstract) compared to pure polyacrylic acid or pure poly(lithium acrylate), thereby to improve remarkably the performance of the silicon-based negative electrode material (at least: Abstract, [0028]). The range of from 21 wt% to 81 wt% overlaps that of between 1 wt% and 20 wt% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.